Citation Nr: 1760867	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In a June 2016 RO decision, service connection for left ear hearing loss was granted. 


FINDINGS OF FACT

1. The Veteran was exposed to hazardous noise in service. 

2.  Currently diagnosed hearing loss of the right ear is related to noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss of the right ear have been met. 38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the full benefit sought on appeal, a discussion with regard to the duties to notify and assist is not necessary.




Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, sensorineural hearing loss is a  "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that hearing loss is related to combat and artillery noise exposure in service during his deployment in Vietnam, and contends that hearing loss symptoms were chronic in service and continuous since service separation.  He is currently service-connected for left ear hearing loss and tinnitus.  After reviewing all the lay and medical evidence, resolving all reasonable doubt in the Veteran's favor, the Board finds that right ear hearing loss was incurred in service.  

The Veteran has a currently diagnosed right hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the VA audiological evaluation in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
25
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.

On the VA audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
80
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current right ear hearing loss "disability" for VA purposes in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects a Duty MOS of Field Wireman.  The Veteran reported in May 2012 and July 2016 statements, that he was part of an artillery unit and was stationed in a combat zone.  He indicated that his duties involved setting up phone lines in bunkers and that he was exposed to heavy incoming and outgoing fire in service.  He also reported that in1969, while on guard duty, he walked past a tank when they unexpectedly fired off one round.  He reported that the sound knocked him to the ground and he later found blood coming out of his ears.  The Board finds that the Veteran is credible to report exposure to artillery noise and close-proximity exposure to tank fire resulting in acoustic injury, and finds that his reports are consistent with the circumstances of his service.  Therefore, the Board finds that that the Veteran had significant hazardous noise exposure in service.

The Board finds that the Veteran did not have significant post-service noise exposure.  He reported during an April 2012 VA examination that he was employed as a welder for two years before and after service, and that he operated a dump truck for six to seven months.  For most of his post-service employment, he worked as a contractor for 40 years doing telephone cable splicing, which did involve hazardous noise exposure.    

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  The Veteran contends in his initial March 2011 claim for service connection that he had been suffering from chronic hearing loss since his service in Vietnam.  

The Veteran's in-service audiograms include audiometric results reported in standards set forth by the American Standards Association (ASA) and in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Where applicable, ASA standards have been reported on the left in each column and are not in parentheses.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  



(CONTINUED ON NEXT PAGE)

On the authorized enlistment audiological evaluation in December 1966, which the Board finds was reported under ASA standards, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
NR
15 (20)

It is not clear from the record whether an audiological evaluation completed in July 1969 was conducted under ASA or ISO-ANSI standards.  Thus, the report has been considered under both standards.  On an audiological evaluation in July 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
NR
25 (30)

Service treatment records do not identify a right ear hearing loss disability in service.  The Veteran, however, has reported that he has experienced chronic hearing loss since service, and described additional hearing loss symptoms associated with the a tank round being fire next to him in service.  Moreover, the Board finds that service audiograms identify an increase in hearing threshold levels in service, with some degree of hearing loss at service separation.  See Hensley, 5 Vet. App. at 155 (noting that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303 (b) have been met.

While an April 2012 VA examiner opined that hearing loss was less likely than not caused by or a result of military service, the examiner reasoned that the record failed to show a significant threshold shift when enlistment and discharge physicals were compared, and instead related the Veteran's hearing loss to post-service noise exposure.  The Veteran, however, is not shown to have significant post-service noise exposure, and a measureable threshold shift was shown by enlistment and separation examination reports.  Moreover, a diagnosis of hearing loss at service separation or even an increase in hearing threshold levels is not required, and competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155.  Similarly, while a December 2015 examiner opined that left ear hearing loss, but not right ear hearing loss was incurred in service, the examiner based this opinion entirely on the rationale that there was no significant threshold shift in the right ear in service.  The examiner did not, however, explain why the left ear would be affected by acoustic trauma in service, but not the right ear.  A May 2016 ENT examiner confirmed that left ear hearing loss was due to in-service noise exposure, but did not provide an opinion addressing the right ear.  Accordingly, the Board finds that the VA opinions are inadequate as they do not adequately address the increase in right ear hearing thresholds in service, and were based largely on the absence of right ear hearing loss at service separation.

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed right ear hearing loss is related to noise exposure in service by a finding of continuity of symptomatology, the criteria for a grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303 (b). Therefore, a medical nexus opinion regarding the theory of direct service connection under 
38 C.F.R. § 3.303 (d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 






ORDER

Service connection for hearing loss of the right ear is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


